Exhibit 10.2

 

VENDOR AGREEMENT

 

This vendor agreement is dated 1st of July, 2017, and is between TEMPUS APPLIED
SOLUTIONS HOLDINGS, INC. (“Company”), and SANTIAGO BUSINESS CO., INTERNATIONAL
LTD., a limited company registered in British Virgin Islands (“Vendor”). This
Agreement will supersede any previous Agreements.

 

Company has a need for a Chief Financial Officer (CFO) and the vendor hereby
agrees to provide the Company with the services of Mr. Johan Aksel Bergendorff,
to conduct the required services of a CFO (“Services”).

 

The parties therefore agree as follows.

 

1.SERVICES and PAYMENT

 

1.1Services. The services contemplated in this agreement are as specified in the
preamble. At all times, services will be rendered with the supervision of Scott
Terry, CEO.

 

1.1Fee. In consideration of performing the Services, Vendor will be paid a
monthly rate of $12,500 (twelve thousands and five hundred dollars and No
Cents).

 

1.2Expenses.

 

1.2.1      If Johan Aksel Bergendorff is required to travel to provide services
in connection with this agreement, the Company reimburse for reasonable costs
related to hotel, transportation, meals and vehicle rental.

 

1.2.2      Vendor will provide all receipts and documentation to support these
expenditures.

 

1.2.3      Vendor’s reimbursement will be limited by the terms of any applicable
contract or other authority. Company will communicate any reimbursement
limitations to the Vendor.

 

1.3Invoices. Following the conclusion of each month that Vendor provides
services in connection with this agreement, Vendor will remit an itemized
invoice to the Company, including all applicable receipts. The Company will pay
Vendor within thirty (30) days of the receipt of an undisputed invoice.

 

2.TERM and TERMINATION

 

2.1Term. The term of this agreement is for one (1) year unless earlier
terminated or extended by the parties to this agreement. Extension of this
agreement must meet the requirements of Section 7.8 below. The Services will
commence as per Company’s 8-k filing, June 11, 2017. The Vendor will invoice for
the services starting July 1, 2017.

 

2.2Termination for Convenience. The Company may terminate this agreement upon
five (5) days written notice to Vendor.

 

2.3Liability Upon Termination. Following termination of this agreement,
Company’s liability to Vendor will be limited to payment for services rendered
prior to termination.

 



1

 

 

3CONFIDENTIALITY

 

While this agreement is in effect, Vendor might have access to or be exposed to
information or material that is confidential, proprietary or has commercial
value or other utility to the Company or its competitors. Voluntary access to
this information must be authorized by Vendor’s supervisor, as detailed in
Section 1.1 above. Vendor agrees to protect and preserve the strict
confidentiality of any such information disclosed by the Company, whether
voluntary or involuntary pursuant to Exhibit A, Non-Employee Confidentiality
Agreement.

 

4INDEMNITY

 

Subject to the provisions of this Agreement, Vendor agrees to defend, indemnify
and hold harmless Customer and their respective directors, officers, agents,
contractors, subcontractors, invitees and employees from and against any and all
liabilities, claims, actions, damages, suits, fines, penalties or judgments for
injury or death to persons and damage or destruction to property, including any
environmental claim or impairment and property damage and/or injuries to third
persons (collectively, “Damages”), arising out of the sole negligence or willful
misconduct of Vendor pursuant to its performance of the Services or any other
goods, materials, Ancillary Services, or equipment provided under this
agreement. The termination of this agreement shall not affect any rights or
obligations which shall have accrued prior to the effective date of such
termination. The foregoing indemnity shall survive the termination of this
Agreement for a period of one (1) year.

 

5RELATIONSHIP OF THE PARTIES

 

This agreement is not intended to constitute, create, give effect to or
otherwise recognize a joint venture, offer of employment, partnership or formal
business entity of any kind, and the rights and obligations of the parties shall
be limited to those expressly set forth herein. Vendor is an independent
contractor and is solely responsible for any and all federal, state and local
taxes.

 

6NOTICE

 

Any notice required by this agreement shall be provided in writing and shall be
delivered (i) by hand, (ii) by certified mail, postage prepaid, return receipt
requested, (iii) by electronic mail, or (iv) overnight by a nationally
recognized express transportation company, addressed as follows:

  

  Company: Legal Department 471 McLaws Circle

Williamsburg, VA 23185

legal@tempus-as.com



 

  Vendor: Santiago Business Co. International Limited    

18 Athol Street

Douglas, Isle of Man

IM1 1JA



 

Notice is effective upon delivery. Either party may change its address by
providing notice to the other party.

 



2

 

 

7MISCELLANEOUS

 

7.1Assignment. By means of a written agreement satisfactory to the other party,
each party shall require any successor to all or substantially all of its assets
to assume that party’s obligations under this agreement and agree to perform
them in the same manner and to the same extent that such party would have been
required to if that succession had not taken place.

 

7.2Authority. Each person signing this agreement represents that he or she is
duly authorized and has legal capacity to execute and deliver this agreement.
Each party represents to the other that the execution and delivery of this
agreement and the performance of such party’s obligations hereunder have been
duly authorized and that the agreement is a valid and legal agreement binding on
such party and enforceable in accordance with its terms.

 

7.3Choice of Law. The laws of the Commonwealth of Virginia, without giving
effect to the principles of conflict of laws, govern all matters arising under
this agreement, including all tort claims.

 

7.4Counterparts. The parties may sign this agreement in several counterparts,
each of which will be deemed an original but all of which together will
constitute one instrument.

 

7.5Entire Agreement. This agreement constitutes the entire agreement of the
parties and supersedes all prior communications, understandings and agreements
relating to the subject matter hereof, whether oral or written.

 

7.6Headings. The headings used herein are for convenience only and do not
define, limit or describe the scope of this agreement or the intent of the
provisions herein.

 

7.7Legal Costs. In any litigation, arbitration or other proceeding by which one
party either seeks to enforce its rights under this agreement, whether in
contract or tort, or seeks a declaration of any rights or obligations under this
agreement, the prevailing party shall be awarded its reasonable legal costs
incurred.

 

7.8Modification. This agreement may be amended, modified or supplemented only by
the mutual agreement of the parties. No amendment, modification or supplement
shall be binding unless in writing and signed by an authorized representative of
each party.

 

7.9Remedies. The rights and remedies with respect to any term or condition of
this agreement shall be cumulative and not exclusive, and shall be in addition
to all other rights and remedies under applicable law.

 

7.10Severability. If any provision of this agreement is unenforceable to any
extent, the remainder of this agreement, or application of that provision to any
person or circumstance other than those to which it is held unenforceable, will
not be affected by that unenforceability and will be enforceable to the fullest
extent permitted by law.

 

7.11Waiver. Waiver of any provision herein shall not be deemed a waiver of any
other provision herein, nor shall waiver of any breach of this agreement be
construed as a continuing waiver of other breaches of the same or other
provisions of this agreement.

 

7.12Waiver of Jury Trial. Each party, to the extent permitted by law, knowingly,
voluntarily and intentionally waives its right to a trial by jury in any action
or other legal proceeding arising out of or relating to this agreement and the
transactions contemplated herein. This waiver applies to any action or legal
proceeding, whether sounding in contract, tort or otherwise.

 



3

 

 

The parties are signing this vendor agreement on the date stated in the
introductory clause.

 



  TEMPUS APPLIED SOLUTIONS, LLC           Scott Terry,   CEO       Santiago
Business Co., International Ltd.           Director



 



4

 

 

EXHIBIT A

 

NON-EMPLOYEE CONFIDENTIALITY AGREEMENT

 

FOR GOOD CONSIDERATION, and in consideration as an individual vendor, a
non-employee, and continued use by Tempus Applied Solutions Holdings Inc.
(“Tempus”), I, the undersigned an individual contractor and non-employee, herby
agree to the terms of this Agreement.

 

As a non-employee of Tempus Applied Solutions Holdings, Inc. I may have access
to confidential and/o proprietary information. As a condition to being granted
such access, I agree to the following:

 

I understand that in the course of my working relationship with Tempus I share
the responsibility of maintaining the confidentiality of any information that I
may have available to me. I understand that it is my responsibility to follow
Tempus policies and procedures as they relate to the assurance of the
confidentiality of information both written and verbal.

 

Computer Systems: I understand that I may receive a unique User-Id and a
personal password necessary for me to gain access to Tempus computerized system.
I understand and agree that both the User-id and my Password are for my own
personal use and are not to be disclosed to or used by third parties. If at any
time, I feel that the confidentiality of my User-id or password has been
compromised, I will contact appropriate management (Tempus employee that
approved your access) for direction within 24 hours.

 

Conduct and Confidentiality: I understand that I must maintain the
confidentiality of any written or verbal: terms of contracts, suppliers,
vendors, customers, Information received by Tempus from third persons to whom it
owes a duty of confidence, or employee information that I have access to or view
as a result of my working relationship with Tempus, unless already exist in the
public domain prior to this agreement. I acknowledge that all Confidential
Information constitutes a proprietary right which Tempus and its affiliated
organizations are entitled to protect. I understand that the release of
information of any kind is only allowed by Tempus policy guidelines. If I am
uncertain or do not understand the Tempus policy guidelines, I will contact the
appropriate Tempus manager for assistance and direction within 24 hours. I agree
to only release information under Tempus guidelines or as required by law.

 

I acknowledge that all information involving terms of contracts, flight and
other operations, records and employee information is private and confidential.
I agree that I shall access only that data necessary for the proper performance
of my job responsibilities under my business relationship with Tempus. I further
agree to keep confidential any and all information that I access, receive or
transcribe, and not to disclose any such information to third parties. I am
aware, that, unless specifically identified as part of my job by Tempus, I am
not authorized to discuss any information concerning data. I am responsible for
ensuring that discussions regarding information involving contracts, flight and
other operations, records and employee information is held in appropriate
locations with only authorized individuals.

 

Non-solicitation: I agree for a period of twelve (12) months after leaving
Tempus, for any reason whatsoever, from the date of termination of my employment
with Tempus not to directly or indirectly solicit competitive business from any
client or customer of the organization (including any potential client of
Tempus) that was contacted, solicited, or served by me or about which I received
confidential information while I was employed by Tempus. I agree not to directly
or indirectly recruit, solicit, or otherwise induce or attempt to induce any
employee of Tempus to terminate his or her employment with the Company or
otherwise to act contrary to the interests of Tempus.

 

Severability: In the event that any provision of this Agreement or part thereof
shall be deemed void, invalid, illegal or unenforceable in whole or in part, the
remaining provisions or parts shall remain in full force and effect.

 

Any unauthorized disclosure on my part or my representatives will be a very
serious offense to Tempus. Such unauthorized disclosure may result in Tempus
repossession of all of my or my representative’s access to information, Tempus
may also act up to and including termination of my business relationship with
Tempus and asserting its full rights under the law.

 

WHEREFORE, the parties acknowledge that they have read and understand this
Agreement and voluntarily accept the duties and obligations set forth herein.



 

 

 

5



 

 

